Case 21-30085-hdh11 Doc 372 Filed 03/17/21                         Entered 03/17/21 10:58:56              Page 1 of 23



     NELIGAN LLP                                               GARMAN TURNER GORDON LLP
     PATRICK J. NELIGAN, JR.                                   GREGORY E. GARMAN
     State Bar No. 14866000                                    Nevada Bar No. 6654, admitted pro hac vice
     DOUGLAS J. BUNCHER                                        Email: ggarman@gtg.legal
     State Bar No. 03342700                                    WILLIAM M. NOALL
     JOHN D. GAITHER                                           Nevada Bar No. 3549, admitted pro hac vice
     State Bar No. 24055516                                    Email: wnoall@gtg.legal
     325 North St. Paul, Suite 3600                            GABRIELLE A. HAMM
     Dallas, Texas 75201                                       Texas Bar No. 240401047
     Telephone: 214-840-5333                                   Email: ghamm@gtg.legal
     Facsimile: 214-840-5301                                   DYLAN CICILIANO
     pneligan@neliganlaw.com                                   Nevada Bar No. 12348, admitted pro hac vice
     dbuncher@neliganlaw.com                                   E-mail: dciciliano@gtg.legal
     jgaither@neliganlaw.com                                   7251 Amigo Street, Suite 210
     Counsel for Debtors and                                   Las Vegas, Nevada 89119
     Debtors-in-Possession                                     Telephone: 725-777-3000
                                                               Facsimile: 725-777-3112
                                                               Counsel for Debtors and
                                                               Debtors-in-Possession

                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

 IN RE:                                                        §            CHAPTER 11
                                                               §
 NATIONAL RIFLE ASSOCIATION OF                                 §            CASE NO. 21-30085-hdh11
 AMERICA and SEA GIRT LLC,                                     §
                                                               §
            DEBTORS1                                           §            Jointly Administered
                                                               §

       DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO
      (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
        EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)

            The National Rifle Association of America (“NRA”) and Sea Girt LLC (“Sea Girt” and,

 together with NRA, the “Debtors”), debtors and debtors-in-possession, hereby submit this

 emergency Motion (the “Motion”) to compel the People of the State of New York, by Letitia

 James, Attorney General of the State of New York (the “NYAG”) to (i) respond to Debtors’

 document requests pursuant to Rule 34(b)(2)(E)(i) of the Federal Rule of Civil procedure, or admit



 1
     The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (Association) and 5681 (Sea Girt).

     DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                               1 of 23
     (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
     EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21              Entered 03/17/21 10:58:56       Page 2 of 23




 it does not possess responsive documents; and (ii) designate a representative of the Attorney

 General’s office under Rule 30(b)(6) to testify regarding the NYAG’s positions.

           This Motion is made upon the memorandum of points and authorities set forth below, the

 declaration of Dylan T. Ciciliano (“Cicliano Decl.”) attached hereto as Exhibit A, the pleadings,

 papers, and other records on file with the clerk of the above-captioned Court, judicial notice of

 which is hereby respectfully requested under Federal Rule of Evidence 201, and the evidence and

 argument of counsel entertained by the Court at the time of the hearing on the motion.

                        MEMORANDUM OF POINTS AND AUTHORITIES

                                               I.
                                          INTRODUCTION

           In the State of New York’s Motion to Dismiss, or, in the Alternative, to Appoint a Chapter

 11 Trustee and brief in support thereof [Dkt. Nos. 155, 156, 163] (the “NYAG Motion”), the

 NYAG seeks to strip Debtors of any control over their own reorganization or deprive them of the

 protections of chapter 11 altogether.       To obtain such grave relief, the NYAG must meet

 considerable evidentiary burdens. When it filed the NYAG Motion on February 12, 2021, the

 NYAG promised it would do so—insisting it had already amassed “ample evidence of fraud,

 dishonesty, incompetency and gross mismanagement of the NRA’s affairs.”2 In order to obtain

 notice of that purported evidence and prepare their defense, Debtors served carefully targeted

 document requests, and a Rule 30(b)(6) deposition notice, on the NYAG that explored the

 evidentiary bases for the NYAG’s contentions. Unfortunately, the NYAG refused to produce or

 identify documents in response to many of Debtors’ requests. Moreover, the NYAG has flouted




 2
     See NYAG Motion at 17.

 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                2 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                Entered 03/17/21 10:58:56   Page 3 of 23




 the parties’ agreed discovery protocol, which unambiguously entitled Debtors to a corporate-

 representative deposition, by refusing to sit for one.

        Although Debtors attempted to meet and confer with the NYAG in good faith to resolve

 both issues, time is growing short—the Debtors must prepare to defend the NYAG Motion and

 other pending motions. Therefore, Debtors respectfully request that the Court compel the NYAG

 to (1) produce or identify documents in response to each of Debtors’ document requests or, in the

 alternative, admit that it does not possess responsive documents; and (2) designate a witness and

 a date for a Rule 30(b)(6) deposition.

                                            II.
                                  JURISDICTION AND VENUE

        1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 Consideration of this Motion is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper

 pursuant to 28 U.S.C. §§ 1408(1) and (2) and 1409(a).

        2.      The Debtors confirm their consent, pursuant to Bankruptcy Rule 7008, to the entry

 of a final order by the Court.

                                               III.
                                          RELEVANT FACTS

 A.     The Dismissal Motions and Discovery Agreement.

        3.      On February 10, 2021, Ackerman McQueen, Inc.’s Motion to Dismiss the Chapter

 11 Bankruptcy Petition, or, in the Alternative, Motion for the Appointment of a Chapter 11 Trustee

 and Brief in Support [Docket No. 131] (“AMc Motion”) was filed by Ackerman McQueen, Inc.

 (“AMc”).

        4.      The NYAG filed the NYAG Motion on February 12, 2021 (together with the AMc

 Motion, the “Dismissal Motions”).



 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                             3 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                   Entered 03/17/21 10:58:56            Page 4 of 23




         5.       On February 25, 2021, the Debtors, AMc, and the NYAG (collectively, the

 “Parties”) negotiated a protocol for the conduct of expedited discovery that was formalized on

 February 26, 2021, a true and correct copy of which is attached as Exhibit B (the “Discovery

 Agreement”).

         6.       Among other things, the Discovery Agreement provides for accelerated written

 discovery, thereby allowing discovery disputes to be promptly identified and addressed.

 Specifically, the Discovery Agreement requires the Parties to serve objections and responses to

 written discovery requests within three business (3) days and produce responsive documents

 within fifteen (15) days.

         7.       Further, the Discovery Agreement provides for reciprocal discovery obligations. It

 was agreed that the NYAG and AMc, as movants, are permitted to conduct a maximum of seven

 depositions,3 and that the Debtors are also permitted to conduct a maximum of seven depositions

 of AMc and the NYAG, collectively, including one 30(b)(6) deposition of each of the NYAG and

 AMc lasting 10 hours.

 B.      The Document Production Issues.

         8.       In accordance with the Discovery Agreement, the Debtors served the NYAG with

 Debtors’ First Request for the Production of Documents to the People of the State of New York

 (the “Requests”) on February 25, 2021, a true and correct copy of which is attached hereto as

 Exhibit C, which contained a total of seven (7) specific requests.




 3
   To comprise (1) Wayne LaPierre, (2) John Frazer, (3) Woody Phillips, (4) Craig Spray, (5) Carolyn Meadows, (6)
 Sonya Rowling, and (7) one 30(b)(6) deposition of the NRA. The limit of seven depositions clearly contemplated
 former employees, outside directors and others not represented by the same counsel as the Debtors and explicitly
 contemplates depositions of directors.

 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                          4 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                      Entered 03/17/21 10:58:56    Page 5 of 23




            9.      On March 2, 2021, the NYAG served the People of the State of New York’s

 Objections and Responses to Debtors’ First Requests for the Production of Documents (the “Initial

 Responses”), a true and correct copy of which is attached hereto as Exhibit D.

            10.     By letter dated March 3, 2021, a true and correct copy of which is attached hereto

 as Exhibit E, Debtors’ counsel promptly requested a Rule 37 conference with the NYAG’s counsel

 regarding the Initial Responses. As set forth in the March 3 letter, the Initial Responses indicated

 that the NYAG did not intend to produce documents until it designated trial exhibits,4 effectively

 denying the Debtors discovery, or would simply identify all documents produced in People of the

 State of New York v. The National Rifle Association of America, et al., Index No. 451625/2020,

 pending in the Supreme Court of the State of New York (the “NYAG Enforcement Action”)

 without regard to responsiveness. For example, the NYAG’s Initial Responses set forth the

 following objection and response:

             Request for Production No. 1:

             All Documents Regarding the “ample evidence of fraud, dishonesty, incompetence
             and gross mismanagement of the NRA’s affairs” alleged in Paragraph 45 of the
             NYAG’s Motion including, without limitation, any and all Documents reflecting
             conduct, transactions, or practices that occurred or continued on or after the Petition
             Date.

             Response to Request No. 1:

             NYAG objects to this request because it seeks Documents already in the Debtors’
             possession, custody, and control. NYAG further objects to this request as overbroad
             and unduly burdensome. In its Motion, the NYAG asserted there is ample evidence
             of fraud, dishonesty, incompetency and gross mismanagement of the NRA’s
             affairs, and that allegations of such misconduct are set out at length in the NYAG
             Enforcement Complaint. The NYAG further stated in its Motion that representative
             examples of such misconduct provide sufficient cause for appointment of a trustee
             and are set forth in the Motion. To the extent that this request seeks all evidence of
             “fraud, dishonesty, incompetence and gross mismanagement of the NRA’s affairs,”
             it is overbroad, unduly burdensome, and irrelevant as it calls for the production of


 4
     Three (3) days before the hearing under N.D.Tex. L.B.R. 9014-1.

 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                     5 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                  Entered 03/17/21 10:58:56     Page 6 of 23




             materials beyond those relevant to the NYAG Motion. Subject to and without
             waiver of the foregoing objections, the NYAG refers the Debtors to the NYAG
             Enforcement Complaint and the production of the NYAG’s pre-complaint
             investigation file recently made in the NYAG Enforcement Action. NYAG
             further refers the Debtors to its response to Document Request 7, which
             provides that the NYAG will identify documents it intends to rely on in support
             of its Motion in compliance with the applicable rules and agreement of the
             parties.5

            11.       Counsel conferred on March 6, 2021, at which time Debtors’ counsel requested that

 the NYAG produce documents responsive to the Requests notwithstanding any prior production

 in the NYAG Enforcement Action and/or identify the applicable pages of her document production

 corresponding to each of the Debtors’ requests. Counsel for the NYAG agreed to produce

 documents in response to the Requests regardless of whether the responsive documents were

 previously produced in the NYAG Enforcement Action.6

            12.       On March 12, 2021, the NYAG produced approximately 1.7 million pages of

 documents in response to the Requests, comprising the NYAG’s pre-complaint investigation file

 recently produced in the NYAG Enforcement Action, and served the People of the State of New

 York’s Amended Objections and Responses to Debtors’ First Requests for the Production of

 Documents (the “Amended Responses”), a true and correct copy of which is attached hereto as

 Exhibit F.

            13.       The NYAG’s March 12 amended response to each of the Debtors’ seven (7)

 requests is set forth in its entirety as follows:

            Request for Production No. 1:

                   All Documents Regarding the “ample evidence of fraud, dishonesty,
            incompetence and gross mismanagement of the NRA’s affairs” alleged in Paragraph
            45 of the NYAG’s Motion including, without limitation, any and all Documents


 5
     Ex. E (Initial Responses), pp. 3-4 (emphasis added).

 6
     Ciciliano Decl., ¶ 7.

 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                  6 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21            Entered 03/17/21 10:58:56        Page 7 of 23




       reflecting conduct, transactions, or practices that occurred or continued on or after the
       Petition Date.

       Response to Request No. 1:

                NYAG objects to this request because it seeks Documents already in the
       Debtors’ possession, custody, and control. NYAG further objects to this request as
       overbroad and unduly burdensome. In its Motion, the NYAG asserted there is ample
       evidence of fraud, dishonesty, incompetency and gross mismanagement of the NRA’s
       affairs, and that allegations of such misconduct are set out at length in the NYAG
       Enforcement Complaint. The NYAG further stated in its Motion that representative
       examples of such misconduct provide sufficient cause for appointment of a trustee and
       are set forth in the Motion. To the extent that this request seeks all evidence of “fraud,
       dishonesty, incompetence and gross mismanagement of the NRA’s affairs,” it is
       overbroad, unduly burdensome, and irrelevant as it calls for the production of materials
       beyond those relevant to the NYAG Motion. Subject to and without waiver of the
       foregoing objections, the NYAG refers the Debtors to the NYAG Enforcement
       Complaint and the production of the NYAG’s pre-complaint investigation file
       recently made in the NYAG Enforcement Action. At the request of the Debtor’s
       Bankruptcy Counsel, the NYAG further represents that it will provide the NYAG’s
       discoverable pre-complaint investigation file recently made in the NYAG
       Enforcement Action to the NRA to Debtors’ Counsel. NYAG further refers the
       Debtors to its responses to Document Requests number 3, which specifies categories
       and specific documents that the NYAG currently believes that it will rely upon in the
       hearings on its Motion and 7, which provides that the NYAG will identify documents
       it intends to rely on in support of its Motion in compliance with the applicable rules
       and agreement of the parties.

       Request for Production No. 2:

               All Documents Regarding any alleged diversion or misuse of corporate assets
       on or after the Petition Date, including, without limitation, any alleged abuse by NRA
       management of expense or reimbursement policies.

       Response to Request No. 2:

               NYAG objects to this request because it seeks Documents already in the
       Debtors’ possession, custody, and control. Subject to and without waiver of the
       foregoing objection, NYAG has served document demands on Debtors relating to the
       NRA’s post-Petition Date conduct, the NYAG will produce such documents responsive
       to this request as are in its possession, custody or control, and as set forth in its
       response to Document Request 7, will identify documents it intends to rely on in
       support of the NYAG Motion.



 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                               7 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21             Entered 03/17/21 10:58:56          Page 8 of 23




       Request for Production No. 3:

             To the extent not encompassed by Requests 1 and 2 above, all Documents
       which You allege evidence or establish any diversion or misuse of NRA assets.

       Response to Request No. 3:

               NYAG objects to this request because it seeks Documents already in the
       Debtors’ possession, custody, and control. NYAG further objects to this request as
       overboard, unduly burdensome, and irrelevant to the extent that it seeks all evidence of
       “any diversion or misuse of NRA assets,” as it calls for the production of materials
       beyond those relevant to the NYAG Motion as set forth in the response to the Response
       to Request No. 1. Subject to and without waiver of the foregoing objections, NYAG
       refers the Debtors to the NYAG Enforcement Complaint and the production of the
       NYAG’s pre-complaint investigation file recently made to Debtor NRA in the NYAG
       Enforcement Action and which NYAG is willing to produce to Debtors’ counsel.
       Further, to the extent that the request is read to call for the identification and production
       of Documents that the NYAG will or may rely upon in support of the NYAG Motion,
       the NYAG will produce or identify documents or categories of documents it intends to
       rely upon in support of its motion. These include:

                Documents relating to the use of charter, private or first class travel, including
                 but not limited to those flights and travel expenses identified in the motion.
                 See, e.g., Bates Nos. NYAG-00116136–118111.

                Statements of Charges including but not limited to NYAG- 73000, 73131,
                 73139, 73143, 73225, 73277, 73282, 73670, 73672, 73738, 73742, 73745,
                 73747, 73847, 74842, 74864, 74867, 74869, 78755, 78756, 79069, 79084,
                 79085, 79146, 79608, 79618, 79712, 79713, 79773, 79891, 80514, 80919,
                 80935, 81181, 82206, 82216, 82229, 82426, 82427, 82428, 82536, 82537,
                 82538, 82586, 82587, 82588, 82589, 82590, 82685, 82705, 82714, 82715,
                 82970, 82971, 82975, 82976, 82977, 83105, 83106, 83108, 83109, 83110,
                 83111, 83112, 83170, 83171, 83172, 83302, 83303, 83369, 83370, 83371,
                 83382, 83387, 83388, 83527, 83528, 83706, 83717, 83731, 83732, 83827,
                 83828, 83855, 84367, 84368, 84533, 84535, 84536, 84689, 84746, 84771,
                 84782, 84822, 84823, 85078, 85080, 85081, 85212, 85256, 85257, 85438,
                 85440, 85441, 85521, 85938, 85939, 86041, 86043, 86044, 86159, 86437,
                 86438, 86547, 86549, 86550, 86597, 87439, 87440, 87543, 88245, 88248,
                 88548, 88549, 88551, 88552, 88655, 88749, 88750, 88885, 88887, 88888,
                 89018, 89020, 89021, 89082, 89099, 89100, 89209, 89212, 89262, 89369,
                 89370, 89513, 89515, 89516, 89709, 89715, 89716, 89841, 89843, 89844,
                 89947, 90052, 90053, 90174, 90956, 90957, 91096, 91098, 91099, 91241,
                 91344, 91345, 91399, 92194, 92268, 118901, 228355, 246397, 257049,
                 277361, 309250, 309269, 309272, 309273, 309274, 309275, 309276,
                 309277, 309278, 309279, 309280, 309281, 309282, 309283, 309284,
                 309285, 309296, 309315, 309322, 309339, 310076, 310091, 310105,

 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                  8 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21           Entered 03/17/21 10:58:56         Page 9 of 23




                310548, 310549,     310551,   310553,   311671,    311682,   311697,   311716,
                311731, 311738,     311755,   311772,   311790,    311791,   311792,   311793,
                311794, 311795,     311796,   311797,   311798,    311799,   311800,   311801,
                311802, 311803,     311804,   311805,   311806,    311807,   311808,   311809,
                311810, 311811,     311948,   311949,   311968,    311973,   312321,   312835,
                313110, 331329.

               Documents pertaining to travel booked through or by Gayle Stanford or II &
                IS Travel or GS2 Enterprises. See, e.g., Bates Nos. NYAG-STANFORD-
                00000001 - NYAG-STANFORD-00001885.

               Documents relating to NRA reimbursement of expenses. See, e.g., Bates Nos.
                NYAG-56721–66228, 119486–120618;

               Transcripts of investigatory examinations and exhibits thereto. See, e.g.,
                Bates Nos. NYAG00000001 – NYAG00018978.

               Documents relating to the use of Ackerman McQueen to serve as a pass-
                through for NRA expenses. See, e.g., Bates Nos. NYAG120673-120804;
                NYAG126977- 132816.

               The NRA and NRAF IRS Form 990s and CHAR500s. These are publicly
                filed documents and are also in Debtor NRA’s possession. If necessary, the
                NYAG will re-produce the same to Debtors.

               NRA Conflict of Interest Disclosures. See, e.g., Bates No. NYAG 21268-
                28829.

               NRA Bylaws and policies. See, e.g., Bates No. NYAG18979-19174;
                NYAG28830- 30082

               NRA Board Minutes, including Committee meetings minutes and records.
                See, e.g., NYAG19491-21267.

               Documents relating to related party transactions.       See, e.g., Bates Nos.
                NYAG26767-27068; NYAG35099-35152.

               Documents produced by Debtors in connection with the 341 hearings or
                requests of the United States Trustee, creditors or parties in interest relating
                to the formation of Sea Girt LLC and the Debtors’ decision to file for
                Bankruptcy, including the minutes of Board meetings and Committee
                meetings, documents related thereto, resolutions, testimony, and public
                statements.

               Documents filed by the Debtors in these Bankruptcy Cases including but not
                limited to the Petitions and supporting documents, Statements of Financial
                Affairs, Schedules, and any amendments thereto.

 DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                              9 of 23
 (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
 EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21          Entered 03/17/21 10:58:56       Page 10 of 23




                Whistleblower Issues/Top Concerns Memo. See, e.g., NYAG290967-70;
                 NYAG291665-70; NYAG00040357-40358.

                Wells Fargo Banking Records. See, e.g., Bates No. NYAG-WF-00000001
                 through NYAG-WF01168542.

                The NRA’s public statements, including the statements of its officers and
                 directors, regarding the filing of bankruptcy including the content of the
                 NRAforward.org website.

                Wayne LaPierre’s employment agreement signed, according to Debtors’
                 testimony, on January 7, 2021.

               NYAG further refers the Debtors to its response to Document Request 7,
        which provides that the NYAG will identify documents it intends to rely on in
        support of its Motion in compliance with the applicable rules and agreement of
        the parties.

        Request for Production No. 4:

                All Documents Regarding any false or misleading regulatory filing
        allegedly made by the NRA on or after the Petition Date including, without
        limitation, Documents which establish the falsity or misleading nature of such
        filing(s).

        Response to Request No. 4:

                NYAG objects to this request because it seeks Documents already in the
        Debtors’ possession, custody, and control. Subject to and without waiver of the
        foregoing objection, the NYAG is not currently in possession of responsive
        documents but the NYAG has served document demands on Debtors relating to
        their regulatory filings on or after the Petition Date, and in accordance with its
        response to Document Request 7, NYAG will identify responsive documents it
        intends to rely on in support of the NYAG Motion in compliance with the
        applicable rules and agreement of the parties.

        Request for Production No. 5:

               All Documents Regarding the NRA General Counsel's alleged lack of
        oversight of the NRA’s affairs.

        Response to Request No. 5:

               NYAG objects to this request because it seeks Documents already in the
        Debtors’ possession, custody, and control. NYAG further objects to this request as
        overbroad, unduly burdensome, and irrelevant as it calls for the production of

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                          10 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21            Entered 03/17/21 10:58:56        Page 11 of 23




        materials beyond those relevant to the pending NYAG Motion. Subject to and
        without waiver of the foregoing objections, NYAG refers the Debtors to the NYAG
        Enforcement Complaint and the production of the NYAG’s pre-complaint
        investigation file recently made in the NYAG Enforcement Action. NYAG further
        refers the Debtors to its response to Document Request No. 3 which outlines
        evidence NYAG believes it will use in support of its motion and Document Request
        7, which provides that the NYAG will identify documents it intends to rely on in
        support of the NYAG Motion in compliance with the applicable rules and
        agreement of the parties.

        Request for Production No. 6:

                All Documents Regarding any private air travel expense which You allege:
        (i) was incurred by the NRA on the behalf or at the behest of Wayne LaPierre or
        his family, and (ii) lacked a proper business or security justification, and (iii) has
        not been reimbursed by Mr. LaPierre to the NRA.

        Response to Request No. 6:

               NYAG objects to this request because it seeks Documents already in the
        Debtors’ possession, custody, and control. Subject to and without waiver of the
        foregoing objection, NYAG refers the Debtors to the NYAG Enforcement
        Complaint and the production of the NYAG’s pre-complaint investigation file
        recently made in the NYAG Enforcement Action. Further, the NYAG refers the
        Debtors particularly to documents Bates Stamped NYAG-00116136–118111 and
        NYAG- 73000, 73131, 73139, 73143, 73225, 73277, 73282, 73670, 73672, 73738,
        73742, 73745, 73747, 73847, 74842, 74864, 74867, 74869, 78755, 78756, 79069,
        79084, 79085, 79146, 79608, 79618, 79712, 79713, 79773, 79891, 80514, 80919,
        80935, 81181, 82206, 82216, 82229, 82426, 82427, 82428, 82536, 82537, 82538,
        82586, 82587, 82588, 82589, 82590, 82685, 82705, 82714, 82715, 82970, 82971,
        82975, 82976, 82977, 83105, 83106, 83108, 83109, 83110, 83111, 83112, 83170,
        83171, 83172, 83302, 83303, 83369, 83370, 83371, 83382, 83387, 83388, 83527,
        83528, 83706, 83717, 83731, 83732, 83827, 83828, 83855, 84367, 84368, 84533,
        84535, 84536, 84689, 84746, 84771, 84782, 84822, 84823, 85078, 85080, 85081,
        85212, 85256, 85257, 85438, 85440, 85441, 85521, 85938, 85939, 86041, 86043,
        86044, 86159, 86437, 86438, 86547, 86549, 86550, 86597, 87439, 87440, 87543,
        88245, 88248, 88548, 88549, 88551, 88552, 88655, 88749, 88750, 88885, 88887,
        88888, 89018, 89020, 89021, 89082, 89099, 89100, 89209, 89212, 89262, 89369,
        89370, 89513, 89515, 89516, 89709, 89715, 89716, 89841, 89843, 89844, 89947,
        90052, 90053, 90174, 90956, 90957, 91096, 91098, 91099, 91241, 91344, 91345,
        91399, 92194, 92268, 118901, 228355, 246397, 257049, 277361, 309250, 309269,
        309272, 309273, 309274, 309275, 309276, 309277, 309278, 309279, 309280,
        309281, 309282, 309283, 309284, 309285, 309296, 309315, 309322, 309339,
        310076, 310091, 310105, 310548, 310549, 310551, 310553, 311671, 311682,

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                              11 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21             Entered 03/17/21 10:58:56    Page 12 of 23




            311697, 311716, 311731, 311738, 311755, 311772, 311790, 311791, 311792,
            311793, 311794, 311795, 311796, 311797, 311798, 311799, 311800, 311801,
            311802, 311803, 311804, 311805, 311806, 311807, 311808, 311809, 311810,
            311811, 311948, 311949, 311968, 311973, 312321, 312835, 313110, 331329.[]
            NYAG further refers the Debtors to air travel expenses alleged in the NYAG
            Motion and to its response to Document Request 7, which provides that the NYAG
            will identify documents it intends to rely on in support of the NYAG Motion in
            compliance with the applicable rules and agreement of the parties.

            Request for Production No. 7:

                  All Documents which You intend to offer as evidence in support of the
            Motion.

            Response to Request No. 7:

                   NYAG does not yet know which Documents it intends to offer as evidence
            in support of the Motion. It will identify this information when known and in
            compliance with the applicable rules (including Local Bankruptcy Rule 9014-1)
            and agreement of the parties. It reserves the right to use any documents,
            information, or other materials for purposes of impeachment or rebuttal.7

            14.     Thus, while the NYAG has now provided exemplars of the documents apparently

 perceived as favorable in some of the Amended Responses, other Amended Responses identify no

 documents whatsoever—but merely indicate such documents will be identified in advance of the

 hearing on the NYAG Motion. If the NYAG does not possess or is unaware of documents

 responsive to Requests No. 1, 2, 4, 5, or 7, the NYAG should say so. Debtors do not expect the

 NYAG to identify, at this time, documents regarding Debtors’ post-petition operations which the

 NYAG has yet to receive through discovery. However, if the “ample evidence” asserted by the

 NYAG when it filed the NYAG Motion on February 12, 2021 did not exist (and instead, the NYAG

 merely hoped to obtain such evidence through a discovery fishing expedition), the record should

 make the foregoing clear. The Debtors therefore respectfully request that the Court overrule the




 7
     Ex. F (Amended Responses) (all emphasis added).

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                          12 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21              Entered 03/17/21 10:58:56       Page 13 of 23




 NYAG’s objections to the foregoing RFPs and compel the NYAG to identify responsive materials,

 if any exist.

 C.         The 30(b)(6) Deposition Issues.

            15.      On March 9, the Debtors served upon NYAG their Notice of Intention to Take Oral

 Deposition of Corporate Representative(s) of the People of the State of New York (the “NYAG

 30(b)(6) Notice”), a true and correct copy of which is attached hereto as Exhibit G.

            16.      On March 12, Debtors’ counsel William Noall and Dylan Ciciliano met and

 conferred with counsel for NYAG, the U.S. Trustee, AMc, and other parties-in-interest regarding

 scheduling numerous (11-14) depositions during the two-week period preceding the hearing on

 the Dismissal Motions. Regarding the NYAG 30(b)(6) Notice, counsel for NYAG, Monica

 Connell, stated that the NYAG may have objections to producing either a 30(b)(6) witness on

 certain subjects or at all, and that the Debtors would receive her response over the weekend or on

 Monday, March 15 at the latest.8

            17.      In correspondence to Ms. Connell sent the afternoon of March 12, Mr. Ciciliano

 emphasized the importance of the NYAG’s 30(b)(6) deposition to the Debtors’ ability to prepare

 for trial and the need to resolve any dispute promptly. A true and correct copy of Mr. Ciciliano’s

 March 12 letter to Ms. Connell is attached hereto as Exhibit H.

            18.      In Ms. Connell’s March 12 response to Mr. Ciciliano’s correspondence, she

 complained that the Debtors had not identified who would appear for the March 15, 2021

 deposition of the NRA’s 30(b)(6) witness(es) and had not yet agreed to a final deposition schedule.

 However, as the Debtors have no obligation to identify their 30(b)(6) witnesses by topic in advance

 but did so only to facilitate scheduling, and as a deposition schedule cannot be “final” when the



 8
     Cicliano Decl., ¶ 10.

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                             13 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21              Entered 03/17/21 10:58:56        Page 14 of 23




 total number of depositions remains unknown, Ms. Connell’s response led to an impasse.9 A true

 and correct copy of Ms. Connell’s March 12 letter is attached hereto as Exhibit I.

             19.   During a further conference on March 14, Ms. Connell represented to Mr. Ciciliano

 that she was still unable to state whether the NYAG would object to the Debtors’ taking any

 deposition of a 30(b)(6) witness, but that the NYAG would refuse to present a witness on certain

 topics. Regardless of the position taken by the NYAG at this juncture, however, the Debtors have

 been left with insufficient time to adequately prepare.10

             20.   On March 16, 2021 at 5:50 p.m. Central time, the Debtors received the NYAG’s

 written objection to the NYAG 30(b)(6) Notice, a copy of which is attached as Exhibit J. The

 parties conducted a meet-and-confer teleconference that commenced at 7:45 p.m. Central Time

 concerning Exhibit J, but the Parties could not reach an agreement. In sum, the NYAG refused to

 produce a Rule 30(b)(6) designee on the ground that the facts Debtors seek to explore—most

 significantly, the factual bases for the NYAG’s contentions that Debtors are engaged in “fraud”

 and “mismanagement”—reside solely with lawyers. The NYAG indicated there was no room for

 compromise, and Debtors should seek relief from the Court.

             21.   As the Court is keenly aware, discovery is ongoing in preparation for an evidentiary

 hearing on the Dismissal Motions commencing on March 29, 2021.




 9
     Id., ¶ 12.

 10
      Id., ¶ 13

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                               14 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                Entered 03/17/21 10:58:56            Page 15 of 23




                                          IV.
                               LEGAL ARGUMENT AND ANALYSIS

 A.      The NYAG Should be Required to Identify Documents In Response to Each of the
         Debtors’ Requests.

         22.     In relevant part, Rule 34 of the Federal Rules of Civil Procedure, made applicable

 to these proceedings by Rule 9014 of the Federal Rules of Bankruptcy Procedure, provides:

                       Producing the Documents or Electronically Stored Information.
                       Unless otherwise stipulated or ordered by the court, these
                       procedures apply to producing documents or electronically stored
                       information:

                       (i) A party must produce documents as they are kept in the usual
                       course of business or must organize and label them to correspond
                       to the categories in the request;

                       (ii) If a request does not specify a form for producing electronically
                       stored information, a party must produce it in a form or forms in
                       which it is ordinarily maintained or in a reasonably usable form or
                       forms; and

                       (iii) A party need not produce the same electronically stored
                       information in more than one form.

 Fed. R. Civ. P. 34(b)(2)(E) (emphasis added).

         23.     Rule 34(b)(2)(E)(i) permits the party responding to a request for production to

 either “produce documents as they are kept in the usual course of business” or “organize and label

 them to correspond to the categories in the request.”11 This provision was added to Rule 34 in

 1980 “because of a concern that litigants were deliberately mixing critical documents with masses




 11
   Chilly Dil Consulting, Inc. v. JetPay ISO Servs., LLC, No. 3:14-CV-2749-P-BK, 2015 WL 13469921, at *2 (N.D.
 Tex. Dec. 21, 2015).

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                     15 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                    Entered 03/17/21 10:58:56             Page 16 of 23




 of other documents to hide their existence or obscure their significance.”12 Stated differently,

 document dumps are not allowed.13 A leading treatise explains:

                        The amendment forbids the producing party from thus making it
                        harder to find such items. Similarly, the producing party does have
                        a burden to select and produce the items requested rather than
                        simply dumping large quantities of unrequested materials onto the
                        discovering party along with the items actually sought under
                        Rule 34.14

         24.      “Rule 34 also imposes on a party the duty to produce documents in a manner in

 which they can reasonably be used by the requesting party.”15

         25.      When a producing party elects not to organize documents to correspond with

 categories in the request, that party bears the burden of demonstrating that the documents are




 12
   Id. (citing Board of Ed. of Evanston Township High School Dist. No. 202 v. Admiral Heating & Ventilating, Inc.,
 104 F.R.D. 23, 36 (N.D. Ill. 1984); 8A C. Wright, A. Miller & R. Marcus, Federal Practice and Procedure, § 2213, at
 431 (2nd ed. 1994)); Fed. R. Civ. P. 34, Advisory Committee Note (1980 Amendment, Subdivision (b)) (stating the
 amendment was aimed at forestalling such abuses as the deliberate mixing of “critical documents with others in the
 hope of obscuring significance.”)

 13
   See Montania v. Aetna Cas. & Sur. Co., 153 F.R.D. 620, 621 (N.D. Ill. 1994) (“Defendant should not be required
 to guess which documents [of the 17,570 pages offered] relate to which request, especially since the requests were
 clear and specific”).

 14
   Wright & Miller, Federal Practice and Procedure, § 2213 (3d ed. Oct. 2020); Rothman v. Emory University, 123
 F.3d 446 (7th Cir. 1997) (plaintiff would be sanctioned for producing unrelated, non–responsive documents).
 15
    Atico Int'l USA, Inc. v. Luv n' care, Ltd., No. 09-60397-CIV, 2010 WL 11505474, at *3 (S.D. Fla. July 21, 2010)
 (requiring producing party to provide requesting parties with a “list detailing which bates-labeled documents are
 responsive to which specific request” because requiring requesting parties to search through voluminous documents
 in an effort to determine which of the hundreds of documents are responsive to which requests imposes an undue
 burden) (citing Mancini v. Ins. Corp. of New York, No. 07cv1750-L(NLS), 2009 WL 176529, at *5 (S.D. Cal. June
 18, 2009) (finding that “[w]hile it may be burdensome for [plaintiff] to review the entire universe of documents to
 ascertain which documents are responsive to the document requests, it would be even more burdensome for
 [defendant] to guess which documents are responsive to which requests” and ordering identification “for example by
 bates number”); Wagner v. Dryvit Sys., Inc., 208 F.R.D. 606, 610 (D. Neb. 2001) (“[P]roducing large amounts of
 documents in no apparent order does not comply with a party's obligation under Rule 34.”); Kozlowski v. Sears,
 Roebuck & Co., 73 F.R.D. 73, 76 (D. Mass. 1976) (A party may not utilize “a system of record-keeping which conceals
 rather than discloses relevant records, or makes it unduly difficult to identify or locate them, thus rendering the
 production of documents an excessively burdensome and costly expedition.”).

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                           16 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                    Entered 03/17/21 10:58:56             Page 17 of 23




 produced as kept in the usual course of business,16 which requires more than merely representing

 that the documents have been produced as they are maintained.17 The NYAG cannot meet this

 burden with respect to a “pre-complaint investigation file” comprising documents largely obtained

 from other sources, as the Debtors recognized in their instruction to the NYAG regarding the

 production of documents:

                            Given the likelihood that responsive Documents were received or
                            compiled by the [NYAG] other than in the usual course of business
                            as contemplated by Fed. R. Civ. P. 34(b)(2)(E)(i), the Debtors
                            instruct You to organize and label the Documents produced to
                            correspond with the categories in the Requests set forth below.18

            26.       The NYAG’s references to its own, unproved allegations and a promise to later

 identify the documents it intends to use at trial are facially inadequate. While the NYAG has now

 identified a non-exhaustive list of documents that purportedly support the NYAG’s allegations,

 the Responses make clear that the referenced documents are not exhaustive, and how the vast

 majority of the documents in the “pre-complaint investigation file” relate to the allegations in the

 NYAG Motion, or the Complaint in the NYAG Enforcement Action for that matter, is anyone’s

 guess. To the extent that documents exist which are responsive to Requests No. 1, 2, 4, 5 or 7, the

 NYAG must identify them. If the NYAG is unaware of such documents or unprepared to identify




 16
   Chilly Dil Consulting, 2015 WL 13469921, at *3 (citing CooperVision, Inc. v. Ciba Vision Corp., 2007 WL
 2264848, at *5 (E.D. Tex. 2007) (citing Johnson v. Kraft Foods N. Am., 236 F.R.D. 535 (D. Kan. 2006))).

 17
    Id. (citing Johnson, 236 F.R.D. at 540-41; Cardenas v. Dorel Juvenile Group, Inc., 230 F.R.D. 611, 618 (D. Kan.
 2005) (both holding that the mere assertion that documents were produced as kept in the ordinary course of business
 is insufficient to fulfill the requirements of the governing rule)).

 18
      Ex. C (Requests), p. 4, Instruction #8.

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                           17 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                        Entered 03/17/21 10:58:56                Page 18 of 23




 them despite the bold assertions in the NYAG Motion, the record in this case should reflect the

 same.19

 B.         The NYAG Should be Compelled to Designate and Produce a 30(b)(6) Witness Under
            Fed. R. Civ. P. 26 and 30 and the Parties’ Discovery Agreement.

            27.      Under Rule 30(b)(6), a “party may name as the deponent a public or private

 corporation, a partnership, an association, a government agency, or other entity and must describe

 with reasonable particularity the matters for examination” and “[t]he named organization must

 then designate one or more officers, directors, or managing agents, or designate other persons who

 consent to testify on its behalf.”20 Public agencies are not immune from this obligation.21

            Rule 30(b)(6) depositions are a distinct and preferred method of discovery, unequal to other

 forms of written discovery such as interrogatories and requests for production of documents. Great

 Am. Ins. Co. of N.Y. v. Vegas Const. Co., 251 F.R.D. 534, 541 (D. Nev. 2008) (citing Marker v.

 Union Fid. Life Ins. Co., 125 F.R.D. 121, 126 (M.D.N.C. 1989).



 19
   Cheng v. AIM Sports, Inc., No. CV103814PSGPLAX, 2011 WL 13196557, at *8 (C.D. Cal. Mar. 30, 2011) (where
 plaintiffs were “overly generous” in identifying the universe of documents potentially responsive to certain requests
 for production, plaintiffs should bear the burden of searching those records) (citing Williams v. Taser Intern., Inc.,
 2006 WL 1835437, at *7 (N.D. Ga. June 30, 2006) (noting that where a party is “ ‘overly generous’ in identifying
 responsive documents so as to unduly burden [the party seeking discovery] in their search of those documents,” a
 Court may order the producing party to organize and label those documents specifically responsive to the requests for
 production).

 20
      Fed. R. Civ. P. 30(b)(6) (emphasis added).
 21
    See, e.g., William Beaumont Hosp. v. Medtronic, Inc., No. 09-CV-11941, 2010 WL 2534207, at *8 (E.D. Mich.
 June 18, 2010) (granting a motion to compel a 30(b)(6) deposition and rejecting reliance on contention interrogatory
 because the “[p]laintiffs should have the opportunity to more fully probe [defendant’s] [interrogatory] response using
 the traditional method for ascertaining facts in the litigation process—examination of a witness”); United States ex
 rel. Fry v. Health Alliance of Greater Cincinnati, No. 1:03-cv-167, 2009 WL 5227661, at *3 (S.D. Ohio Nov. 20,
 2009) (“[T]he fact that government attorneys are the only individuals with the requisite knowledge to answer
 Defendants[’] questions does not prevent them from preparing a designee to answer the questions.… The United
 States, like any other litigant, has the duty to prepare a witness to testify under oath on its behalf.”); Town of Colorado
 City v. United Effort Plan Trust, No. CV11-8037- PHX-DGC, 2012 WL 5989482, at *2 (D. Ariz. Nov. 29, 2012)
 (stating that the Utah Attorney General’s office must submit to a representative deposition); Oklahoma ex rel.
 Edmonson v. Tyson Foods, Inc., No. 05-CV-329-GKF-SAJ, 2007 WL 649335, at *2 (N.D. Okla. Feb. 26, 2007)
 (“Defendant has a method under the Federal Rules of Civil Procedure that will permit Defendant to obtain the
 information Defendant seeks—a Fed. R. Civ. Proc. 30(b)(6) deposition of Plaintiff [Attorney General] on topics listed
 by Defendant.”).

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                                  18 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21             Entered 03/17/21 10:58:56         Page 19 of 23




        The NYAG, as any other litigant, was required to have a factual basis to file the Motion

 and seek the relief in view of Rule 9011 of the Federal Rules of Bankruptcy Procedure.

 Accordingly, the Debtors seek an order compelling the NYAG to designate deponents to testify

 regarding the factual basis of her claims. Shortly before the time to appear as set forth in the notice

 of the NYAG 30(b)(6) deposition, the NYAG advised the Debtors that they objected to the 30(b)(6)

 deposition notice.

        This refusal is egregious, The Parties’ Discovery Agreement and the plain language of Rule

 30(b)(6), require the NYAG to produce a witness to testify on its behalf. However, the NYAG,

 now, less than two weeks before the start of the evidentiary hearing, refuses to produce a witness

 to testify regarding the positions of the NYAG. During the Parties most recent meet and confer

 regarding this subject held on the evening of March 16, 201, the NYAG admitted that the only

 witnesses the NYAG could put forward would be “attorneys.” In fact, the NYAG admits that a

 30(b)(6) deposition of the NYAG would effectively amount to a deposition of the NYAG’s counsel

 prosecuting the NYAG Enforcement Action. Further extending this position, the NYAG states that

 such a deposition would necessarily invade the work product doctrine by probing the mental

 impressions, conclusion, legal theories and opinions of the NYAG.

        However, a request to take a 30(b)(6) deposition is not the functional equivalent of a request

 to depose opposing counsel. In United States v. Stabl, Inc., 2018 WL 3758204, *5 (D. Ne 2018),

 a government agency, a plaintiff, objected to a Rule 30(b)(6) deposition, arguing that because

 attorneys were the only individuals with knowledge of the topic areas noticed by Defendants, the

 Rule 30(b)(6) notices to the governmental entities were the functional equivalent of a request to

 depose opposing counsel. The court rejected this argument, stating:


        Although the plaintiffs assert that only attorneys have knowledge regarding the
        identified topics, “the duty to prepare a Rule 30(b)(6) witness goes beyond matters
        personally known to the designee or to matters in which the designated witness was

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                19 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21              Entered 03/17/21 10:58:56       Page 20 of 23



        personally involved.” Waste Connections, No. 8:12CV436, 2014 WL 1281918, *3.
        Even if attorneys are the only individuals with requisite knowledge, it does not
        necessarily follow that such knowledge is automatically protected by attorney-
        client privilege. “[T]he fact that government attorneys are the only individuals
        with the requisite knowledge to answer Defendants questions does not prevent
        them from preparing a designee to answer the questions.” U.S., ex rel. Fry v.
        Health All. of Greater Cincinnati, No. 1:03-CV-167, 2009 WL 5227661, at *3 (S.D.
        Ohio Nov. 20, 2009). Finally, “[A] blanket claim of privilege in response to a Rule
        30(b)(6) notice creates an unworkable circumstance in which a defendant loses a
        primary means of discovery without a meaningful review of his opponent’s claim
        of privilege.” Merkin, 283 F.R.D. at 694.
 See Stabl, Inc., p.3-4 (emphasis added).
        ....
        As stated by the court in Tellis v. LeBlanc, No. 8:12CV436, 2020 WL 5732628,

 (WDLA 2020),

              A Rule 30(b)(6) designee does not give his personal opinions but presents the
         corporation’s “position” on the topic. Id. When a corporation produces an employee
         pursuant to a Rule 30(b)(6) notice, it represents that the employee has the authority
         to speak on behalf of the corporation with respect to the areas within the notice of
         deposition. This extends not only to facts, but also to subjective beliefs and
         opinions. Id., citing Resolution Trust Corp. v. S. Union, 985 F.2d 196, 197 (5th Cir.
         1993)(When a corporation or association designates a person to testify on its behalf,
         the corporation appears vicariously through that agent “as to its knowledge and
         perceptions.”).
 Tellis p. 3.

        These findings are not unique, and Courts uniformly hold that facts a Rule 30(b)(6) witness

 obtains from counsel are not entitled to protection. See Great Am. Ins. Co., 251 F.R.D. at 539, 541

 (citing In re Vitamins Antitrust Litig., 216 F.R.D. 168, 172 (D. D.C. 2003) (holding that

 a Rule 30(b)(6) witnesses must be thoroughly educated about the noticed deposition topics

 and facts known to the corporation or its counsel)).

                Nor does it matter that the facts were learned or discovered by the NYAG’s

 counsel. Protective National Ins. Co. of Omaha v. Commonwealth Ins. Co. is directly on point.

 137 F.R.D. 267 (D. Neb. 1989). There, a 30(b)(6) designee was asked what facts were known by

 her company that supported the answer and counterclaim. Id. at 272. The designee asserted the

 attorney-client privilege and refused to answer because she learned of the facts only from the

 company’s counsel. Id. at 271-72. The district court held the facts sought were not privileged. Id.

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                              20 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                     Entered 03/17/21 10:58:56              Page 21 of 23




 at 283. First, the court noted that attorney-client privilege protects communications, not facts. Id.

 at 278. That the facts came from counsels’ investigation did not render the facts privileged, and

 thus attorney-client privilege is inapplicable. Id. at 279. Nor was the information sought privileged

 under work-product doctrine. Id. at 282. Although the work-product doctrine protects an attorney’s

 mental thoughts and conclusions, it does not protect facts discovered by the attorney. Id. at 280-

 81. The court noted that while a deposition question that called for a 30(b)(6) designee to disclose

 counsel’s mental impressions, conclusions, and legal theories would be privileged, simply asking

 about the facts and avoiding the protected areas of the work-product doctrine does not bring facts

 under privilege’s shield. Id. Because the deposing party had stated that it was only interested in

 the facts supporting the answer and counterclaim, and not the mental impressions or legal

 conclusions of counsel, the 30(b)(6) designee was required to answer the deposing party’s

 questions. Id. at 282-83.22

          The Debtors are entitled to cross-examine an NYAG representative prepared to testify

 regarding the knowledge of the NYAG and the NYAG’s positions and contentions, particularly as

 the NYAG has rendered written discovery all but useless to inform the Debtors of the factual basis

 for the NYAG’s allegations.23 Presumably, the NYAG has knowledge or a position as to a set of


 22
    Protective is not a unique holding—the majority of courts have reached the same conclusion when presented with
 similar facts. See, e.g., Centrix Fin. Liquidating Tr. v. Nat. Union Fire Ins. Co. of Pittsburg, PA, 2013 WL 3225802
 (E.D. Mo. June 25, 2013); DSM Desotech Inc. v. 3D Sys. Corp., 2011 WL 117048 (N.D. Ill. Jan. 12, 2011);
 Oklahoma v. Tyson Foods, Inc., 262 F.R.D. 617 (N.D. Okla. 2009); Navigators Mgt. Co., Inc. v. St. Paul Fire &
 Marine Ins. Co., 2009 WL 465586 (E.D. Mo. Feb. 24, 2009); State Farm Mut. Auto. Ins. Co. v. New Horizont, Inc.,
 250 F.R.D. 203 (E.D. Penn. 2008); Pastrana v. Local 9509, Comm. Workers of Am., AFL-CIO, 2007 WL 2900477
 (S.D. Cal. Sept. 28, 2007); U.S. Equal Emp’t Opportunity Comm. v. Caesars Entm’t, Inc., 237 F.R.D. 428 (D. Nev.
 2006); Smith v. General Mills, Inc., 2006 WL 7276959 (S.D. Ohio Apr. 13, 2006); Security Ins. Co. of Hartford v.
 Trustmark Ins. Co., 218 F.R.D. 29 (D. Conn. 2003); U.S. ex rel. O’Keffe v. McDonnell Douglas Corp., 961 F.Supp.
 1288 (E.D. Mo. 1997); Bank Brussels Lambert v. Credit Lyonnais (Suisse) S.A., 1995 WL 598971 (S.D.N.Y. Oct.
 11, 1995); Lance, Inc. v. Ginsburg, 32 F.R.D. 51 (E.D. Pa. 1962).

 23
   See, e.g., Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481, 486 (N.D. Cal. 2012)
 (“A corporation cannot merely assert that certain documents state its position”) (quoting Wilson v. Lakner, 228 F.R.D.
 524, 530 (D. Md. 2005)); U.S. v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C. 1996) (a Rule 30(b)(6) designee “represents
 the knowledge of the corporation.”)

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                              21 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21                  Entered 03/17/21 10:58:56            Page 22 of 23




 alleged facts or an area of inquiry, and its Rule 30(b)(6) witness “must present the position, give

 reasons for the position, and, more importantly, stand subject to cross-examination.”24

         Accordingly, NYAG should be ordered to forthwith designate its 30(b)(6)witness so that

 the Debtors may conduct that deposition well in advance of the commencement of trial on the

 Motions.

                                                   V.
                                               CONCLUSION

         With the hearing on the Dismissal Motions beginning in less than two weeks, the time for

 the NYAG to disclose the basis, if any, for its allegations has long since passed. Accordingly,

 Debtors respectfully request that the Court enter an order compelling the NYAG to respond to

 Debtors’ document requests pursuant to Rule 34(b)(2)(E)(i) or admit it does not possess responsive

 documents; and (ii) designate a representative of the Attorney General’s office under Rule 30(b)(6)

 to testify regarding the NYAG’s positions.




 24
  Louisiana Pac. Corp., 285 F.R.D. at 486; see also Twentieth Century Fox Film Corp. v. Marvel Enterprises, Inc.,
 No. 01 CIV. 3016(AGS)(HB), 2002 WL 1835439, at *3 (S.D.N.Y. Aug. 8, 2002).

  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                                        22 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
Case 21-30085-hdh11 Doc 372 Filed 03/17/21    Entered 03/17/21 10:58:56        Page 23 of 23




   Dated: March 17, 2021                     Respectfully submitted,

                                             /s/ William M. Noall
                                             Patrick J. Neligan, Jr., SBN 14866000
                                             Douglas J. Buncher, SBN 03342700
                                             John D. Gaither, SBN 24055516
                                             NELIGAN, LLP
                                             325 North St. Paul, Suite 3600
                                             Dallas, Texas 75201
                                             Telephone: 214-840-5333
                                             Facsimile: 214-840-5301
                                             pneligan@dneliganlaw.com
                                             dbuncher@neliganlaw.com
                                             jgaither@neliganlaw.com

                                             Gregory E. Garman
                                             Nevada Bar No. 6654, admitted pro hac vice
                                             William M. Noall
                                             Nevada Bar No. 3549, admitted pro hac vice
                                             Gabrielle A. Hamm
                                             Texas Bar No. 240401047
                                             Dylan Ciciliano
                                             Nevada Nar No. 12348, admitted pro hac vice
                                             GARMAN TURNER GORDON LLP
                                             7251 Amigo Street, Suite 210
                                             Las Vegas, Nevada 89119
                                             T: 725-777-3000 / F: 725-777-3112
                                             ggarman@gtg.legal
                                             wnoall@gtg.legal
                                             ghamm@gtg.legal
                                             dciciliano@gtg.legal
                                             Counsel for Debtors



 4817-9684-3489, v. 6




  DEBTORS’ EMERGENCY MOTION TO COMPEL THE STATE OF NEW YORK TO                       23 of 23
  (I) RESPOND TO DEBTORS’ DOCUMENT REQUESTS OR ADMIT NO DOCUMENTS
  EXIST AND (II) PRODUCE A REPRESENTATIVE UNDER FED. R. CIV. P. 30(b)(6)
